Citation Nr: 1130977	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  10-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Appellant alleges that he was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE) from October 1943 to January 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.   

In June 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).
	
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant applied for compensation under the American Recovery and Reinvestment Act, under which a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 

Section 1002 (d) contains eligibility requirements similar to those applicable to claims for other benefits under VA law, i.e., service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, or service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), as well as discharge under conditions other than dishonorable.  See also 38 U.S.C.A. § 107(a)  (West 2002); 38 C.F.R. § 3.40 (2009).  Section 1002(j)(2) of the new law also provides that VA will administer its provisions in a manner consistent with VA law including the definitions in 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute.

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a Veteran.  The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released there from under 
conditions other than dishonorable.

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department. A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision. The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the appellant sought compensation under the Filipino Veterans Equity Compensation Fund.  In his March 2009 claim, the appellant indicated that he had served in the Armed Forces of the Philippines as a guerilla in the HQ Serv CO, 15th Inf, USAFIP-NL as a private from October 1943 to January 1945.  

Based on the information provided in the March 2009 claim, the RO requested 
verification of the appellant's service from the National Personnel Records Center (NPRC).  The NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  The appellant filed a May 2009 notice of disagreement.

In support of his claim the appellant submitted multiple documents purporting to show the required service.  These include several Philippine Veterans Affairs Office (PVAO) documents dated May 1971, January 1976, and August 1977 which certify that he had recognized service during WWII with HQ CO, 15th Inf. USAFIP-NL from October 1943 to January 1945 as a private.  These determinations were noted to be based on a review of the Approved Revised Reconstructed Guerilla Roster of 1948.

A September 1998 PVAO certification that the appellant was a Philippines Army veteran.

A June 2009 PVAO form 2 certifying that the appellant had service during WWII with Regt'l HQ & HQ Serv CO, 15th Inf, USAFIP-NL as a private from September 1944 to February 1945.  The determination noted recognized guerilla service.

A June 2009 certification from the General Headquarters of the Armed Forces of the Philippines certified that according to the available records Pvt. Mariano Yasay served in the HQ Serv CO, 15th Inf, USAFIP-NL as a private from October 1943 to January 1945.  The determination noted the Guerilla Roster of 1948.  

The appellant also submitted a photograph noting that he was the JAG of the American Legion Quezon Post 603 giving a speech on the plight of Filipino veterans before the California State Senate in July 1997 testimony 

The claims file also contains several documents issued by the National Personnel Records Center (NPRC) and the RO which appear to support the appellant's claim.  These include a signed March 1976 NPRC letter which noted that the appellant had honorable service in the Army of the United States from September 1944 to January 1945.  

A February 1997 U.S. Army Records Center (USARC) letter noting that the appellant was previously advised that service as a member of the recognized guerillas in the service of the United States Armed Forces, is based on the appearance of an individual's name on one of the official approved guerilla rosters compiled prior to June 30, 1948.  The letter noted that the listing must be compatible with an affidavit for Philippine Army personnel, PA AGO 23, on file at the USARC.  No copy of the appellant's PA AGO 23 was found in the files and attempts to locate it were unsuccessful.  In the absence of the form USARC informed the appellant that it was unable to determine if the listing pertained to him.  

A July 1999 letter from NPRC noted that although the appellant's name, Mariano Yasay, appeared on the official guerilla roster of the 15th infantry, USAFIPNL, NPRC was unable to determine if that listing pertained to the appellant.  It was further noted that in order to make that determination, former members of the guerillas or the U.S. Army Forces Far East were required to submit an affidavit PA AGO 23 form to the Philippine Army by June 30, 1948.  This form was apparently not provided by the appellant. 

In a July 2009 letter addressed to a Member of the Unites States House of Representatives, the July 1999 letter from NPRC noting the name Mariano Yasay on the official guerilla roster of the 15th infantry, USAFIPNL was noted.  Again, it was explained that NPRC was unable to determine if that listing pertained to the appellant. 

A July 2009 request from the RO to NPRC to reverify appellant's service based on new evidence noted that the appellant's name was listed in the reconstructed recognized guerilla roster (RRGR) maintained in VARO Manila.  However, NPRC responded in October 2009 with a stamped endorsement noting that, "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces."

At his June 2011 videoconference hearing appellant related that upon separation from service in January 1945 he was afflicted with death threatening illness including malaria, beri beri, and an irregular heart beat.  He was not able to comply with all of the requirements at that time.  He submitted what he believed were the required documents.   He was not aware of any other requirements.  There was very poor communications and transportation in the Philippines at that time.  He testified that he would have had to travel approximately 500 km to Manila to complete any additional forms.  Transportation at that time consisted of horses and water buffalo.  

The Veteran is a citizen of the United States and a copy of his United States Passport and citizenship certificate issued in the name of Marne Ranada Yasay, date of birth December 30, 1920 is in the file.

The appellant has submitted additional new evidence in support of his claim since the previous denial of his claim.  This evidence includes additional copies of the evidence discussed above as well as additional statements by the appellant.

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal Circuit addressed the issue of when VA's duty to assist required it to re-attempt verification of Philippine military service when new information was provided after an earlier adverse determination.  The Federal Circuit held that, generally, after a service department has failed to verify service, new evidence relating to a claimant's service requires VA to again request verification.  Id. at 1381.  While another attempt may not be required if new evidence is submitted that is cumulative of evidence previously submitted, here, the Board's review of the claims file reveals conflicting NPRC and USARC documents which need to be reviewed and discussed by NPRC.  The March 1976 NPRC letter appears to have verified that the appellant had honorable service in the Army of the United States from September 1944 to January 1945; and, the subsequent February 1997 USARC, and July 1999 NPRC letters confirm a person with the same name as the appellant appeared on the official guerilla roster of the unit he claims to have been a member of.  However the NPRC will not verify the appellant's service due to the lack of an affidavit of service, PA AGO 23 form.

NPRC's October 2009 response to the July 2009 request from the RO for verification does not explain the discrepancy in its own documentation.  Either the Veteran had honorable service in the Army of the United States as noted in the March 1976 NPRC letter; or he had no recognized service as stated in the subsequent NPRC correspondence.   In any event, the Board has determined that Capellan requires another request for service verification in these circumstances.  A remand is thus required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the service department and seek service department verification of the appellant's claimed active service in the U.S. Armed Forces in the Far East in World War II.  In connection with this request, provide the service department with copies of all of the relevant records in the claims file, including the March 1976 NPRC letter noting that the appellant had honorable service in the Army of the United States; the February 1997 USARC letter, July 1999 NPRC letter, and July 2009 request from the RO to NPRC to reverify appellant's service; as well as all of the supporting documentation submitted by the appellant with his notice of disagreement.

The service department is requested to discuss the validity of the March 1976 NPRC letter, Philippine Army records, including the confirmation of the same unit as listed on the reconstructed recognized guerilla roster; and, the similarity of the soldier's name and date of birth (if noted on the RRGR) and the appellant's name and date of birth.  A complete rationale of its determination is requested.

2.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

If the appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 




